IN THE SUPREME COURT OF THE STATE OF DELAWARE

  WARD EVANS,                            §
                                         §
        Defendant Below,                 §   No. 409, 2020
        Appellant,                       §
                                         §
        v.                               §   Court Below–Superior Court
                                         §   of the State of Delaware
  STATE OF DELAWARE,                     §
                                         §   Cr. ID No. 88K01678DI
        Plaintiff Below,                 §
        Appellee.                        §

                                      ORDER

      This 29th day of January 2021, it appears to the Court that, on December 14,

2020, the Court entered an order denying appellant’s motion to proceed in forma

pauperis. Appellant was ordered to pay the required filing fee by December 28,

2020, or else his appeal would be dismissed without further notice. The Court later

granted Appellant’s request for an extension of time to pay the filing fee and ordered

Appellant to pay the filing fee no later than January 15, 2021. Appellant failed to

pay the filing fee as ordered; therefore, dismissal of this action is deemed to be

unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                            Chief Justice